          Case 7:21-cv-04294-PMH Document 6 Filed 06/14/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CYRIL CURTIS,

                                Plaintiff,
                                                                     ORDER OF SERVICE
                         -against-
                                                                        21-CV-4294 (PMH)
ROCKLAND COUNTY DRUG TASK FORCE, et al.,

                                Defendants.

PHILIP M. HALPERN, United States District Judge:

        Plaintiff, currently incarcerated at Marcy Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights during his July 3, 2018 arrest

in Rockland County. By Order dated June 10, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”).1

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against “a governmental entity or an officer or employee of a

governmental entity.” 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP complaint,

or any portion of the complaint, that is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The

Court must also dismiss a complaint if the Court lacks subject matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3).




1
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission to
proceed IFP. See 28 U.S.C. § 1915(b)(1).
                Case 7:21-cv-04294-PMH Document 6 Filed 06/14/21 Page 2 of 5




                                                 DISCUSSION

 I.          “Rockland County Drug Task Force” and “Rockland County Office of the Sheriff
             Department”

             To the extent Plaintiff intends to assert claims against “Rockland County Drug Task force”

      and “Rockland County Office of the Sherriff Department,” the Court dismisses those claims

      because neither a task force nor a sheriff’s department qualify as a “person” within the meaning of

      § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989) (state is not a “person” for the

      purpose of § 1983 claims); Zuckerman v. Appellate Div., Second Dep’t Supreme Ct., 421 F.2d 625,

      626 (2d Cir. 1970) (court not a “person” within the meaning of 42 U.S.C. § 1983); Whitley v.

      Westchester Cnty. Corr. Fac. Admin., No. 97-CV-420, 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22,

      1997) (correctional facility or jail not a “person” within the meaning of § 1983) (Sotomayor, J.).

             In light of Plaintiff’s pro se status and clear intention to assert claims against Rockland

      County, the Court construes the complaint as asserting claims against Rockland County, and directs

      the Clerk of Court to add Rockland County as a Defendant. See Fed. R. Civ. P. 21. This amendment

      is without prejudice to any defenses Rockland County may wish to assert.

II.          Order of Service

             Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

      Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123 (2d

      Cir. 2013); 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . . in

      [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the

      plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal Rules of Civil Procedure generally

      requires service of summonses and the complaint to be completed within 90 days of the date

      summonses issue, and it is Plaintiff’s responsibility to request, if necessary, an extension of time

      for service. Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012); see also Murray v. Pataki, 278 F.
                                                        2
                 Case 7:21-cv-04294-PMH Document 6 Filed 06/14/21 Page 3 of 5




       App’x 50, 51-52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information

       necessary to identify the defendant, the Marshals’ failure to effect service automatically constitutes

       ‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

              To allow Plaintiff to effect service on Defendants Rockland County, Louis Falco III, Phillip

       Fantasia, and John Casey through the U.S. Marshals Service, the Clerk of Court is instructed to

       fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

       these Defendants. The Clerk of Court is instructed further to issue summonses and deliver to the

       Marshals Service all of the paperwork necessary for the Marshals Service to effect service upon

       these Defendants.

III.          Valentin Order

              Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

       in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

       information sufficient to permit the Rockland County Sheriff’s Department to identify John Does

       1-4, that is, the officers who participated in the search of Plaintiff on July 3, 2018. It is therefore

       ordered that the Rockland County Law Department, which is the attorney for and agent of the

       Rockland County Sheriff’s Department, must ascertain the identity of each John Doe Defendant

       whom Plaintiff seeks to sue here and the address where the Defendant may be served. The Law

       Department must provide this information to Plaintiff and the Court within sixty days of the date

       of this Order.

              The Court will deem the complaint amended once the John Doe Defendants have been

       identified. If identified, the Court will issue a subsequent Order of Service directing the Clerk of

       the Court to complete the USM-285 form with the address for the named John Doe Defendants

       and deliver all documents necessary to effect service to the U.S. Marshals Service.

                                                         3
           Case 7:21-cv-04294-PMH Document 6 Filed 06/14/21 Page 4 of 5




        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiff’s claims against “Rockland County Drug Task Force” and

“Rockland County Office of the Sheriff Department.” See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk

of Court is directed to add Rockland County as a Defendant under Fed. R. Civ. P. 21.

        The Clerk of Court is instructed further to issue summonses as to John Casey, Louis Falco

III, Phillip Fantasia, and Rockland County, complete the USM-285 forms with the addresses for

these Defendants, and deliver all documents necessary to effect service to the U.S. Marshals

Service.

        The Clerk of Court is directed to mail a copy of this Order and the complaint to Rockland

County Law Department, Office of the County Attorney at: 11 New Hempstead Road, New City,

New York 10956.

SO ORDERED.

 Dated:    June 14, 2021
           White Plains, New York

                                                            PHILIP M. HALPERN
                                                           United States District Judge




                                                 4
Case 7:21-cv-04294-PMH Document 6 Filed 06/14/21 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES

   Rockland County
   11 New Hempstead Road
   New City, New York 10956

   Sheriff Louis Falco III
   Rockland County Sheriff
   55 New Hempstead Road
   New City, New York 10956

   Officer Phillip Fantasia, Shield #830
   Rockland County Sheriff
   55 New Hempstead Road
   New City, New York 10956

   Officer John Casey
   Rockland County Sheriff
   55 New Hempstead Road
   New City, New York 10956




                                    5
